Citation Nr: 0836697	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to disability compensation under 38 U.S.C. § 1151 
for increased cervical spine disability, including headaches, 
neck pain, and loss of sensation in the arms and fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from February 1962 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to compensation 
under the provisions of 38 U.S.C. § 1151.

In February 2005, a travel Board hearing was held in St. 
Paul, Minnesota, before the undersigned Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

This case was previously before the Board in September 2005 
at which time it was remanded in accordance with due process 
concerns and for additional evidentiary development.  The 
actions requested in that remand have been undertaken.  In 
addition, in March 2008, the Board sought an expert medical 
opinion from a doctor associated with the Veterans Health 
Administration (VHA) for inclusion in the record.  In May 
2008, the Board received the requested VHA opinion.


FINDINGS OF FACT

1.  On February 13, 2002, the veteran received treatment for 
headaches, in the form of a cervical epidural steroid 
injection (CESI) administered by medical personnel associated 
with the VAMC in Minneapolis, Minnesota.

2.  Following  treatment received on February 13, 2002, the 
veteran experienced symptoms of increased cervical spine 
disability, including headaches, neck pain, and loss of 
sensation in the arms and fingers, which has been diagnosed 
as chronic cervical polyradiculopathy, these increased 
symptoms appear at least in part to have resulted from the 
treatment provided by VA on February 13, 2002. 

3.  The record includes competent medical evidence which 
suggests that the treatment provided by VA on February 13, 
2002, was indicative of lack of proper skill or error in 
judgment.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for increased cervical spine 
disability, including headaches, neck pain, and loss of 
sensation in the arms and fingers (diagnosed as chronic 
cervical polyradiculopathy), claimed to have been sustained 
as following treatment provided by VA medical personnel on 
February 13, 2002, have been met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§  3.102, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act - Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required regarding the issue on appeal.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant for the 
Board to proceed with rendering a decision as to the issue on 
appeal because of the favorable nature of the Board's 
decision herein.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in December 2002.  
The appellant claims entitlement to compensation under 38 
U.S.C. § 1151 for increased cervical spine disability, 
including headaches, neck pain, and loss of sensation in the 
arms and fingers, which he attributes to an injection 
administered on February 13, 2002, at the Minneapolis VA 
Medical Center (VAMC) in the area of his cervical spine to 
alleviate headache pain.  

Medical records note that the veteran sustained various 
injuries in 1979 or 1980 when he fell into a pile of steel in 
a dry dock area.  Records reflect that he fell on his head 
fracturing his right arm and sternum and resulting in 
subsequent manifestations of chronic headaches and neck pain.  

VA medical records dated in 1998 show that the veteran 
received treatment for chronic neck pain and headaches.  It 
appears that treatment for the veteran's headache pain 
included receiving cervical epidural steroid injections 
(CESI) as shown by records dated during 2001.  

MRI findings of the cervical spine made in July 2001, 
revealed mild to moderate degenerative changes at C4-5 with 
disk bulge and no evidence of stenosis.  When evaluated later 
in July 2001, the diagnoses included backache and chronic 
cervicalgia.  When evaluated in October 2001, a medical 
report indicated that chronic cervical neuropathic pain 
syndrome was worse on the left side, but relatively stable 
and in need of dramatic improvement.

A VA medical record dated February 13, 2002, reflects that 
the veteran primarily complained of headaches radiating to 
the back of the eye and denied having neck pain.  His 
headache pain was to be treated with CESI.  The veteran's 
consent to this procedure was reportedly obtained.  The 
record noted that magnetic resonance imaging (MRI) done in 
June 2001 had revealed mild to moderate degenerative changes 
most pronounced at C4-5.  That record indicated that upon 
administering a steroidal injection, there was extreme 
difficulty in finding epidural space and that the veteran was 
injected at a point described as 6 cm, where there was some 
indication of such a space.  The discharge note indicated 
that X-ray control was recommended for further attempts at 
administering a CESI.  A handwritten notation dated February 
21, 2002, indicates that post-injection, the veteran reported 
experiencing no relief and increased pain.  

In March 2002, the veteran contacted VA by phone stating that 
a CESI had been administered in February 2002, and reported 
that following this he felt fine for a couple of days, but 
thereafter experienced increased pain in his head and neck 
area.   

A VA record dated in April 2002 documents the veteran's 
complaints of increasing pain following the February 2002 
CESI injection and it was recommended that further cervical 
epidurals be done under fluoroscopy, as the last one 
(February 2002) had proved to be technically difficult.  An 
assessment of chronic cervical neuropathic pain syndrome was 
made in April 2002.  The veteran underwent a VA evaluation in 
May 2002 with chief complaints of left neck pain with 
intermittent left arm and hand numbness.  MRI scanning 
revealed C4-5 bulging disc, left spinal spurring, left 
spurring and C7-T1 spurs with left stenosis.  The examiner 
compared the MRI scan to one done a year previously and noted 
that the veteran's condition had worsened, as previously no 
spurring had been shown.  A record dated in July 2002 
indicated that the veteran had no radicular symptoms and that 
he had undergone CESI treatment with some relief.
When evaluated by VA in November 2002, chronic cervical pain 
syndrome due to degenerative changes throughout the cervical 
spine with mild left neural foraminal stenosis (C7-T1); 
moderate left neural foraminal stenosis (C4-5); and mild 
spinal canal stenosis at C4-5, was assessed.  

A VA examination was conducted in April 2003 at which time a 
long history of neck pain and headaches was recorded.  The 
report referenced X-ray films dating from 1988 forward 
documenting gradually increasing arthritis of the cervical 
spine and noted that the veteran had complaints of increased 
pain following a steroid injection into the cervical spine in 
February 2002.  Chronic progressive degenerative joint 
disease in the cervical spine and chronic headaches were 
diagnosed.  Upon reviewing the claims folder and examination 
results, the examiner opined that it was at least as likely 
as not that the veteran had chronic progressive degenerative 
joint disease of the cervical spine and that there was no 
evidence of negligence or carelessness on the part of his VA 
health care providers.  

The veteran underwent a VA medical evaluation in May 2004 at 
which time he complained of increased headache pain and 
persistent neck pain with radiculopathy into the arms since 
injection therapy administered in the neck for treatment of 
headaches in February 2002.  The examination was positive for 
arm pain from the neck with weakness in the arms.  The 
assessments included headaches and cervicalgia with chronic 
cervical neuropathic pain syndrome after cervical injections 
were done.  

The veteran provided testimony at a travel Board hearing held 
in February 2005.  He testified that his original injuries 
were sustained in 1980 when he fell from the gunnels on a 
barge.  He stated that in 1995 he experienced neck pain which 
was evaluated by VA and that at that time X-ray films were 
taken which revealed damage to C4 and C5.  He indicated that 
he had received Cortisone injections from VA in the neck area 
from 1999 forward, and testified that there was a great deal 
of trouble administering an injection done in February 2002, 
and that he believed this to have been administered in the 
wrong area.  He testified that subsequently he experienced 
increased neck pain, radiculopathy and headaches.  
A VA examination for neurological disorders was conducted in 
December 2006.  The veteran complained of chronic neck pain 
and occasional radicular symptoms in both upper extremities.  
At that time, an assessment was made of cervical strain, 
status post cervical epidural steroid injection in February 
2002 which was not done on fluoroscopy.  The examiner opined 
that sensory and motor examinations were intact.  It was 
explained that abnormalities shown on EMG were consistent 
with focal neuropathies at the wrists and elbows unrelated to 
the cervical spine, but attributable to a local demyelinating 
process at the wrists and elbows.  The examiner noted that 
the clinical/EMG findings did indicate changes in the 
multiple myotones consistent with cervical polyradiculopathy, 
which could be due to diabetes, the original injury 
(sustained in 1979 or 1980) or the difficulty with the 
February 2002 CESI procedure.  The examiner explained that to 
determine which was responsible would require resorting to 
mere speculation.  

The VA examiner opined that there was no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing care, other than the fact that the February 2002 
CESI procedure should have been done under fluoroscopic 
guidelines, which is the standard of care in the community, 
to assure that the needle was in the right place.  The 
examiner could not determine whether increased additional 
disability occurred as a result of the CESI procedure without 
resort to mere speculation, referencing some medical records 
which documented increased pain and other records which 
reported some relief.  An addendum was added in December 2006 
to report the impression of X-ray films taken of the cervical 
spine which revealed atherosclerotic vascular calcification 
and degenerative spondylosis.  

In March 2008, the Board solicited an expert medical opinion 
from a VA doctor, who is also a professor of anesthesiology.  
The following questions were posed to the expert:

        a.  Did the appellant develop any additional 
disability(ies) due to VA treatment administered at the 
Minneapolis VAMC Pain Clinic on February 13, 2002, including 
an injection into the epidural space at C6-7; and if so, what 
is the diagnosis of the additional disability(ies)?
        b.  If the appellant did develop any additional 
disability(ies) due to VA treatment, please state whether the 
proximate or direct cause of the disability was either of the 
following:

        (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of [VA] in furnishing the hospital care, medical or 
surgical treatment, or examination; 
        
        ** In this regard, the doctor is specifically 
requested to address whether in this case, the 
failure to follow fluoroscopic guidelines, is in 
and of itself, indicative of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of [VA] in furnishing the hospital care, medical or 
surgical treatment, or examination.
        
        or

        (B) an event not reasonably foreseeable. (To 
constitute such an event, the event need not be 
completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided.)

In a medical statement and opinion received by VA in May 
2008, the medical expert indicated that the record was 
reviewed.  Initially, the doctor observed that while it was 
advisable to use fluoroscopic guidance to perform a CESI 
procedure, the use of fluoroscopic guidance was not yet an 
established standard of care.  In addition, the expert 
questioned the use of CESI primarily for treating headaches.   
The expert noted that it was not uncommon for a patient to 
report no benefit following CESI, and that some experienced 
worsening which was generally expected to be short-term.  It 
was reported that EMG/NCS studies done in December 2002 had 
revealed findings consistent with peripheral neuropathy and 
chronic radiculopathy, but the doctor noted that there was no 
evidence that a nerve injury had occurred 10 months prior.  
The doctor stated that during the February 2002 CESI, it was 
possible that technical difficulty may have led to soft 
tissue and/or nerve injury; which could have been due to lack 
of skill (in administering the CESI).  The expert referenced 
medical reports indicating that the February 2002 CESI had 
been performed at C6-7, without confirmation that this is 
actually where the injection occurred and further observed 
that entry into the epidural space was not advised above C7-
T1 and that most experts were aware of this rule.  It was 
commented that medical literature documented instances of 
major sequalae which occurred when that rule was violated.  

The expert concluded that there was no adequate evidence 
supporting the claim that worsening headache and neck pain 
were related to the CESI administered in February 2002 except 
for a temporal relationship.  The opinion stated that there 
was no evidence of negligence or carelessness.  The expert 
concluded that the indication for the CESI procedure was 
weak, as CESI was not a common modality for treatment of 
headache and noted that C6-7 referenced in the medical 
records as the entry site was slightly troublesome, as it was 
common practice for CESI to be performed at a level no higher 
than C7-T1.   

Legal Analysis

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in February 2005.  
In claiming entitlement to VA compensation under the 
provisions of 38 U.S.C. § 1151 for additional disability as a 
result of VA medical treatment, the veteran maintains that an 
injection administered on February 13, 2002, at the 
Minneapolis VAMC in the area of his cervical spine to 
alleviate headache pain left him with additional headache on 
the left side, numbness in the fingers and "odd sensations" 
in both arms.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO did not explicitly provide notice of 
38 C.F.R. § 3.361 to the veteran.  However, this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the RO's adjudication of the 
veteran's claim.  The veteran was clearly advised of the 
provisions of 38 U.S.C. § 1151 in both the SOC issued in June 
2004 and in the SSOC issued in July 2007.  Therefore, he is 
not prejudiced by the Board's application of 38 C.F.R. § 
3.361 without first remanding the case to the RO for 
consideration.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The evidence of record shows that the veteran fell into a 
pile of steel in a dry dock area in 1979 or 1980, injuring 
his head, fracturing his right arm and sternum, and resulting 
in subsequent manifestations of chronic headaches and neck 
pain.  

The veteran maintains that VA care he received on February 
13, 2002, for treatment of headaches, consisting of the 
administration of a CESI was inadequate/sub-standard and 
caused the claimed residuals.  Since a section 1151 claim is 
a claim for disability compensation, as with a claim for 
service connection, a veteran not only is required to 
establish that additional disability occurred following VA 
treatment but also must submit sufficient evidence of a 
causal nexus between that event and his or her current 
disability, i.e. that additional disability was due to VA 
medical care, to be ultimately successful on the merits of 
the claim.  See Wade v. West, 11 Vet. App. 302, 305 (1998); 
see also Jimison v. West, 13 Vet. App. 75, 77-78 (1999) 
(claim for benefits under 38 U.S.C. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment).

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1) (2007).

In this case, the Board observes that headaches, neck pain, 
degenerative changes of the cervical spine at C4 and C5, and 
cervicalgia, were present prior to the February 2002 
treatment at issue.  However, even so, the Board observes 
that medical records and evaluations indicate that post-
February 2002 treatment, additional symptomatology assessed 
as cervical polyradiculopathy with increased headache and 
neck pain was documented, to include as recently as December 
2006.  In addition, the expert medical opinion provided in 
2008 made reference to a temporal relationship between the VA 
treatment provided on February 13, 2002, and the veteran's 
reports involving chronically increased headache and neck 
pain complained of and documented in medical evidence 
thereafter.  Accordingly, resolving any reasonable doubt in 
the veteran's favor, the Board concludes that additional 
disability was chronically shown following the February 13, 
2002, treatment at issue, and that this additional disability 
is attributable to that treatment.

Regardless of the question of causation, the Board observes 
that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. 
§ 3.361, applicable in this case, require a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.  The record contains medical opinions 
addressing this point to include VA medical opinions offered 
by examiners in April 2003 and December 2006, following 
review of the record and examination of the veteran, and an 
expert medical opinion provided in 2008.  The Board points 
out that neither these opinions nor any other evidence of 
record indicates that the VA treatment furnished in February 
2002, specifically the administration of a CESI, was in any 
was careless or negligent.  

However, the 2008 opinion at least suggests that there was 
some indication of both lack of proper skill and possible 
error in judgment surrounding the CESI administered by VA 
medical personnel to the veteran on February 13, 2002.  
Specifically, in the 2008 opinion, a medical expert 
specifically questioned the judgment of VA medical personnel 
in even administering CESI at that time, primarily for 
treatment of headaches, suggesting that this was an uncommon 
modality of treatment for headaches.  In addition, the expert 
observed that fluoroscopic guidance had not been followed in 
the administration of the CESI, noting that, although this is 
not yet an established standard of care, it (in effect) could 
have assisted in properly placing/administering the 
injection, possibly increasing its effectiveness.  The expert 
also suggested that technical difficulty, possibly due to 
lack of skill in the administration of the CESI, might have 
resulted in soft tissue and/or nerve injury.  The expert 
indicated that it was troublesome that VA records showed the 
entry into the epidural space as C6-C7 and explained that it 
was well accepted and common medical knowledge and practice 
among experts that the epidural space not be entered above 
C7-T1.  VA medical records dated on February 13, 2002, 
pertaining to the administration of the CESI, specifically 
document that there was extreme difficulty in finding 
epidural space for the administering of the steroidal 
injection and that fluoroscopic guidelines would be followed 
in the future, essentially lending support to the 
observations and opinions made by the expert.  

Some of the same concerns regarding the matters of skill and 
judgment as relating to the standard of care used by VA in 
February 2002 were raised in a medical opinion offered by a 
VA examiner in 2006.  At that time, a VA examiner opined that 
there was no evidence of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in furnishing care on February 13, 2002, 
other than the fact that the CESI procedure should have been 
done under fluoroscopic guidelines, which is the standard of 
care in the community, to assure that the needle was in the 
right place.   

Thus, the 2006 and 2008 medical opinions suggest that the 
care provided by VA on February 13, 2002, at which time CESI 
was administered for treatment of the veteran's headaches was 
indicative of lack of proper skill and/or error in judgment.  
There are no contrary medical opinions of record regarding 
this specific matter.  As such, again resolving any 
reasonable doubt in the veteran's favor, the Board concludes 
that, at minimum, there is a suggestion of lack of proper 
skill and/or error in judgment on the part of VA treatment 
providers in conjunction with the February 13, 2002, 
treatment at issue.

In essence, the most probative evidence on file, particularly 
the February 2002 medical records and the medical opinions 
furnished in 2006 and 2008, support the Board's findings 
regarding additional disability and causation and suggest 
some degree of fault on the part of VA treatment providers in 
the administration of the CESI on February 13, 2002.  
Moreover, concerning foreseeability, the Board points out 
that arguably the veteran's reported manifestations of 
chronic worsening, particularly of neck and headache pain, 
represent an event which was not reasonably foreseeable.  In 
this regard, the Board notes that, in the 2008 opinion, the 
VHA medical expert noted that it was not uncommon for a 
patient to report no benefit following CESI, and that some 
experienced worsening which was generally expected to be 
short-term.  The expert went on to explain that additional 
work-up was warranted in cases where worsening symptoms 
continued for more than a few weeks.  

Overall, the evidence is at least in relative equipoise as 
pertains to the veteran's claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C. 
§ 1151 for increased cervical spine disability, including 
headaches, neck pain, and loss of sensation in the arms and 
fingers, which has been diagnosed as chronic cervical 
polyradiculopathy, claimed to have been sustained as 
following the administration of a CESI at a VAMC on February 
13, 2002, and this claim must be granted.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  38 U.S.C.A. § 5107(b);.38 C.F.R. § 3.102.  That 
doctrine is applicable in this case and was used to grant the 
benefits sought.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b);.38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for increased cervical spine disability, 
including headaches, neck pain, and loss of sensation in the 
arms and fingers (diagnosed as chronic cervical 
polyradiculopathy), claimed to have been sustained as 
following the administration of a CESI at a VAMC on February 
13, 2002, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


